Fourth Court of Appeals
                                   San Antonio, Texas
                                           May 29, 2019

                                       No. 04-19-00024-CR

                                    Pete LONGORIA-LEAL,
                                           Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                   From the 81st Judicial District Court, Wilson County, Texas
                                Trial Court No. 18-06-093-CRW
                          Honorable Donna S. Rayes, Judge Presiding


                                          ORDER
       Appellant’s brief was originally due April 22, 2019; however, the court granted an
extension of time to file the brief until May 21, 2019. Appellant has filed a motion for a further
extension of time.

        We grant the motion and order appellant’s attorney, Richard Langlois, to file appellant’s
brief by June 21, 2019. Counsel is advised that no further extensions of time will be granted
absent a motion, filed by the date the brief is due, that (1) demonstrates extraordinary
circumstances justifying further delay, (2) advises the court of the efforts counsel has expended
in preparing the brief, and (3) provides the court reasonable assurance that the brief will be
completed and filed by the requested extended deadline. The court does not generally consider a
heavy work schedule to be an extraordinary circumstance. If the brief or a conforming motion is
not filed by the date ordered, the court may abate this appeal and remand the case to the trial
court for a hearing pursuant to Texas Rule of Appellate Procedure 38.8(b).




                                                      _________________________________
                                                      Luz Elena D. Chapa, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29th day of May, 2019.



                                              ___________________________________
                                              KEITH E. HOTTLE,
                                              Clerk of Court